 


114 HR 2435 IH: To amend the Federal Food, Drug, and Cosmetic Act with regard to the Reagan-Udall Foundation.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2435 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act with regard to the Reagan-Udall Foundation. 
 
 
1.Reagan-Udall Foundation for the Food and Drug Administration 
(a)Board of Directors 
(1)Composition and sizeSection 770(d)(1)(C) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(d)(1)(C)) is amended— (A)by redesignating clause (ii) as clause (iii);  
(B)by inserting after clause (i) the following:   (ii)Additional membersThe Board, through amendments to the bylaws of the Foundation, may provide that the number of voting members of the Board shall be a number (to be specified in such amendment) greater than 14. Any Board positions that are established by any such amendment shall be appointed (by majority vote) by the individuals who, as of the date of such amendment, are voting members of the Board and persons so appointed may represent any of the categories specified in subclauses (I) through (V) of clause (i), so long as no more than 30 percent of the total voting members of the Board (including members whose positions are established by such amendment) are representatives of the general pharmaceutical, device, food, cosmetic, and biotechnology industries. ; and 
(C)in clause (iii)(I), as redesignated by subparagraph (A), by striking The ex officio members shall ensure and inserting The ex officio members, acting pursuant to clause (i), and the Board, acting pursuant to clause (ii), shall ensure. (2)Federal employees allowed to serve on BoardClause (iii)(II) of section 770(d)(1)(C) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(d)(1)(C)), as redesignated by paragraph (1)(A), is amended by adding at the end the following: For purposes of this section, the term employee of the Federal Government does not include a special Government employee, as that term is defined in section 202(a) of title 18, United States Code.. 
(3)Staggered termsSubparagraph (A) of section 770(d)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(d)(3)) is amended to read as follows:  (A)TermThe term of office of each member of the Board appointed under paragraph (1)(C)(i), and the term of office of any member of the Board whose position is established pursuant to paragraph (1)(C)(ii), shall be 4 years, except that— 
(i)the terms of offices for the members of the Board initially appointed under paragraph (1)(C)(i) shall expire on a staggered basis as determined by the ex officio members; and (ii)the terms of office for the persons initially appointed to positions established pursuant to paragraph (1)(C)(ii) may be made to expire on a staggered basis, as determined by the individuals who, as of the date of the amendment establishing such positions, are members of the Board.. 
(b)Executive Director compensationSection 770(g)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(g)(2)) is amended by striking but shall not be greater than the compensation of the Commissioner.  (c)Separation of FundsSection 770(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(m)) is amended by striking are held in separate accounts from funds received from entities under subsection (i) and inserting are managed as individual programmatic funds under subsection (i), according to best accounting practices.
 
